DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claims Status
Claims 1-20 are pending and rejected.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
The claims are objected to because of the following informalities:
In Claim 1, lines 43 and 45, “forth" should read —fourth—
In Claim 10, lines 43 and 45, “forth" should read —fourth—
In Claim 16, lines 43 and 45, “forth" should read —fourth—
In Claim 17, line 1, “medium 16" should read —medium of claim 16—
In Claim 18, line 1, “medium 17" should read —medium of claim 17—
In Claim 19, line 1, “medium 16" should read —medium of claim 16—
In Claim 20, line 1, “medium 16" should read —medium of claim 16—
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 1:
Claims 1-9 are directed to a method, which is a process.  Claims 10-15 are directed to a system, which is a machine.  Claims 16-20 are directed to a medium, which is an apparatus.  Therefore, claims 1-20 are directed to one of the four statutory categories of invention.

Step 2A (Prong 1):
Representative claim 1 sets forth the following limitations which recite the abstract idea of utilizing social information to provide product listings (see bolded sections):
receiving, by a system server from a first user device, electronic data comprising category specifications for a first access category and a second access category; 
transmitting, by the system server via an API call to a social network that is hosted on a third party server, a request for data elements associated with connections between a first user, a second user, and a third user; 
responsive to transmitting the request, receiving, from the third party server, the data elements associated with the connections between the first user, the second user, and the third user; 
identifying, by the system server, the connections within the data elements received from the third party server, associated with the first user, the second user, and the third user within a social structure of the social network hosted by the third party server; 
generating, by the system server, a digital mapping of the identified connections of the social network between the first user and the second user, and between the first user and the third user within the social network; 
constructing, by the system server, a social graph based on the social structure of the social network that is hosted on the third party server; 
based on the digitally mapped connections and the constructed social graph, identifying, by the system server, a first relationship between the second user and the first user; 
based on the digitally mapped connections and the constructed social graph identifying, by the system server, a second relationship between the third user and the first user; 
determining, by the system server, in which of the access categories the second user and the third user are included based on a comparison between the first and the second identified relationships and a relationship criteria; 
receiving, by the system server from a second user device associated with the second user, a first product request for a particular product that is offered by the first user; 
in response to the first product request and a determination that the second user meets the relationship criteria of the first access category: 
generating a first category specification graphic comprising a first side portion, a second portion, and a third side portion, each of the category specifications of the first access category being arranged at the first side portion, the second portion, and the third side portion; 
causing the first category specification graphic to be displayed on a category specification user interface; 
generating a second category specification graphic comprising a forth side portion, fifth portion, and a sixth side portion, each of the category specifications of the second access category being arranged at the forth side portion, the fifth portion, and the sixth side portion; and 
transmitting the first category specification graphic to the second user device via a communication network; 
receiving, by the system server from a third user device that is associated with the third user, a second product request for the particular product based on a determination that the third user meets the relationship criteria of the second access category; and 
responsive to the second product request, the digitally mapped connections, and the constructed social graph: 
transmitting the second category specification graphic to the second user device via the communication network; and 
providing, by the system server, second category specification graphic to the third user device for a second product that includes transaction terms and transaction types arranged at the fourth side portion, the fifth portion, and the sixth side portion of the second category specification graphic consistent with the category specifications of the access category of the third user relative to the first user.
The recited limitations above set forth a process for utilizing social information to provide product listings. These limitations amount to certain methods of organizing human activity, including commercial or legal interactions (e.g. advertising, marketing or sales activities or behaviors).  
Such concepts have been identified by the courts as abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2A (Prong 2):
Examiner acknowledges that representative claim 1 does recite additional elements, such as a system server, a first user device, a third party server, a second user device, a communication network, a third user device, etc.
Taken individually and as a whole, claim 1 does not integrate the recited judicial exception into a practical application of the exception. The claim merely includes instruction to implement an abstract idea on a computer, or to merely use a computer as a tool to perform an abstract idea, while the additional elements do no more than generally link the use of a judicial exception to a particular field of technological environment or field of use.  
Furthermore, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement a judicial exception with a particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In view of the above, under Step 2A (Prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2B:
When taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer device to perform the receiving, transmitting, generating and analyzing steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Certain additional elements also recite well-understood, routine, and conventional activity (See MPEP 2106.05(d)).  
Even when considered as an ordered combination, the additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, claim 1 does not provide an inventive concept under step 2B, and is ineligible for patenting.


Therefore, dependent claims 2-9 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer. Further, the additional limitations fail to provide an improvement to the functioning of the computer, another technology, or a technical field.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claim 1.

The analysis above applies to all statutory categories of invention. Regarding independent claims 10 (system) and 16 (medium), the claims recite substantially similar limitations as set forth in claim 1. As such, claims 10 and 16 and their dependent claims 11-15 and 17-20 are rejected for at least similar rationale as discussed above.


Allowable Subject Matter
Claims 1-20 would be allowable over the cited prior art, provided that the pending rejection under 35 USC 101 could be overcome.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND LOHARIKAR whose telephone number is 571-272-8756.  The examiner can normally be reached Monday through Friday, 9am – 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached at 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANAND LOHARIKAR/Primary Examiner, Art Unit 3684